Fourth Court of Appeals
                               San Antonio, Texas
                                    March 18, 2019

                                  No. 04-18-00694-CV

                            Paul D. RICE and M. Susan Rice,
                                       Appellants

                                           v.

                     Charles C. HICKERSON and Eva M. Hickerson,
                                     Appellees

                   From the 452nd District Court, Mason County, Texas
                                 Trial Court No. 175739
                   The Honorable Robert Rey Hofmann, Judge Presiding


                                    ORDER
    The appellees’ second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to May 1, 2019.


                                                _________________________________
                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court